 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is entered into as of the
12th day of July, 2012 (the “Effective Date”), by and between BOLDFACE GROUP,
INC., a Nevada corporation, with a business address of 1309 Pico Blvd., Suite
#A, Santa Monica, California 90405 (the “Company”), and NICOLE OSTOYA, an
individual residing in Los Angeles, California (the “Executive”).

 

INTRODUCTION

 

WHEREAS, the Company is in the business of obtaining and administering celebrity
licenses for the manufacture, marketing and wholesale distribution of cosmetics
and beauty products (the “Business”);

 

WHEREAS, the Company wishes to employ the Executive as its Chief Executive
Officer; and

 

WHEREAS, the Executive desires to be employed by the Company in such capacity,
subject to the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

AGREEMENT

 

1.            Employment Period. The term of the Executive’s employment by the
Company pursuant to this Agreement (the “Employment Period”) shall commence upon
the Effective Date and shall continue for a period of three (3) years from the
Effective Date. Notwithstanding the foregoing, the Employment Period may be
terminated by the Company or the Executive as provided in Section 7.

 

2.            Employment; Duties.

 

(a)          During the Employment Period and subject to the terms and
conditions of this Agreement, the Company hereby employs the Executive to act
for the Company as its Chief Executive Officer, and the Executive hereby accepts
employment as Chief Executive Officer of the Company. The duties and
responsibilities of the Executive shall include such duties and responsibilities
customary to such office and as are normally associated with and appropriate for
such position and as the Company’s Board of Directors (the “Board”) may from
time to time reasonably assign to the Executive.

 

 

 

 

(b)          The Executive recognizes that during the Employment Period and
subject to the terms and conditions of this Agreement, the Executive owes an
undivided duty of loyalty to the Company, and the Executive will use the
Executive’s good faith efforts to promote and develop the business of the
Company and its subsidiaries (the Company’s subsidiaries from time to time,
together with any other affiliates of the Company, the “Affiliates”). The
Executive shall devote all of the Executive’s business time, attention and
skills to the performance of Executive’s services as an executive of the
Company. Recognizing and acknowledging that it is essential for the protection
and enhancement of the name and business of the Company and the goodwill
pertaining thereto, the Executive shall perform the Executive’s duties under
this Agreement professionally, in accordance with the applicable laws, rules and
regulations and such standards, policies and procedures established by the
Company in writing from time to time.

 

(c)          Notwithstanding anything to the contrary in this Section 2, the
Executive may (i) devote a reasonable amount of the Executive’s time to civic,
community, or charitable activities and may serve as a director, member or
manager of other companies (provided that any such other company is not a
competitor of the Company, as determined by the Board) and to other types of
business or public activities not expressly mentioned in this paragraph, and
(ii) participate as a non-employee director and/or investor in other companies
and projects as disclosed by the Executive to, and approved by, the Board, so
long as the Executive’s responsibilities with respect thereto do not conflict or
interfere with the faithful performance of the Executive’s duties to the
Company. Without limiting the generality of anything contained in this Section
2, the Company hereby acknowledges and approves of the Executive’s ownership of
a fifty percent stake in Gold Grenade, LLC, a beauty and fragrance product
development firm with whom the Company has entered into a material consulting
agreement.

 

3.            Place of Employment. The Executive’s services shall be performed
at the Company’s principal executive offices located at 1309 Pico Blvd., Suite
#A, Santa Monica, California 90405, and at any other location where the
Executive’s presence is necessary to perform the Executive’s duties. The parties
acknowledge that the Executive may be required to travel in connection with the
performance of the Executive’s duties hereunder.

 

4.            Base Salary. During the first two years of the Employment Period,
the Executive’s base salary (the “Base Salary”) shall be Two Hundred Fifty
Thousand Dollars ($250,000) per annum or such higher rate as the Board may
determine from time to time. During the third year of the Employment Period, the
Base Salary shall be determined by a nationally recognized outside consultant
selected by the Board (excluding Executive in her director capacity), with
experience in the health and beauty industry, as appropriate base compensation
for the chief executive officer of the Company, based on a market survey of
similarly situated companies in the health and beauty industry; provided, that
in no event shall the Base Salary for the third year of the Employment Period be
less than the Base Salary for the second year of the Employment Period. The Base
Salary shall be payable in regular installments in accordance with the Company’s
general payroll practices in effect from time to time.

 

2

 

 

5.            Bonus.

 

(a)          The Executive shall be eligible to receive an annual cash bonus
(the “Annual Bonus”) of up to twenty percent (20%) of the then applicable Base
Salary, payable in U.S. dollars on or prior to April 15th of the Company’s
fiscal year immediately following the fiscal year for which the cash bonus was
earned. The Executive’s Annual Bonus (if any) shall be in such amount (up to the
limit stated above) as the Board may determine in its sole discretion. The Board
may or may not determine that all or any portion of the Annual Bonus shall be
earned upon the achievement of operational, financial or other milestones
(“Milestones”) established by the Board in consultation with the Executive.

 

(b)          The Executive shall be eligible to participate in any other bonus
or incentive program established by the Company for executives of the Company.

 

6.            Other Benefits

 

(a)          Stock Option Grants. The Company shall grant to Executive 1,800,000
stock options under the Company’s 2012 Equity Incentive Plan on the date hereof
with an exercise price of $0.24 per share and subject to such other terms
contained in a separate stock option agreement to be executed by the Company and
Executive, which shall include ratable vesting over three years, subject to
Executive’s continued employment by the Company, and such other customary and
reasonable terms approved by the Board. The Company further covenants and agrees
to issue to Executive an additional 5,700,000 stock options under the Company’s
2012 Equity Incentive Plan on the one year anniversary of the date of this
Agreement, subject to Executive’s continued employment by the Company at such
time, with an exercise price equal to the fair market value of the Company’s
common stock as of such date, and subject to Company performance conditions
and/or Milestones as may reasonably be established by the Board and to such
other customary and reasonable terms determined by the Board; provided, that the
vesting of such stock options will be ratable over three years, subject to
Executive’s continued employment by the Company. Any additional option grants to
the Executive shall be at the option of the Board.

 

(b)          Restrictions. Any and all shares of stock, options, restricted
stock units and other equity awards granted to or owned by the Executive will be
subject to the share ownership guidelines and insider trading and blackout
policies adopted from time to time by the Board for senior executives of the
Company and will also be subject to applicable holding periods and transaction
reporting requirements under applicable securities laws.

 

(c)          Insurance and Other Benefits. During the Employment Period, the
Company shall pay for, or reimburse the Executive for, health, dental,
hospitalization and vision insurance for the Executive and her dependants, and
the Executive shall be entitled to participate in any other Company insurance
programs and any applicable benefit plans, as the same may be adopted and/or
amended from time to time (the “Benefits”). The Executive shall be bound by all
of the policies and procedures relating to Benefits established by the Company
from time to time.

 

(d)          Vacation; Personal Days. During the Employment Period, Executive
shall be entitled to three (3) weeks of vacation during each fiscal year of the
Company, during which time the Executive's compensation shall be paid in full.
Executive's vacation allowance shall cumulate and to the extent some portion
thereof remains unused during the fiscal year in which it is accrued shall be
carried over and may be used in the immediately following fiscal year and not
thereafter. The Executive shall be entitled to paid personal days on a basis
consistent with the Company’s other senior executives, as determined by the
Board.

 

3

 

 

(e)          Expense Reimbursement. The Company shall reimburse the Executive
for all reasonable business, promotional, travel, lodging and entertainment
expenses (“Reimbursable Expenses”) incurred or paid by the Executive during the
Employment Period in the performance of the Executive’s services under this
Agreement on a basis consistent with the Company’s other senior executives and
in accordance with the Company’s policies governing such matters, as determined
by the Board; provided, that with respect to travel and lodging, the Executive
shall be entitled to reimbursement for: (i) coach class airfare unless the total
in-flight time for travel outside the forty-eight contiguous United States
exceeds six (6) hours, in which case, the Executive shall be entitled to
reimbursement for business class airfare (and if business class is not
available, then first-class airfare) and (ii) up to four-star accommodations.
The Executive shall furnish the Company with appropriate documentation required
by the Internal Revenue Code and/or other taxing authorities in a timely fashion
in connection with such expenses and shall furnish such other documentation and
accounting as the Company may from time to time reasonably request.

 

7.             Termination; Compensation Due Upon Termination of Employment. The
Executive’s employment with the Company shall be entirely “at-will,” meaning
that either the Executive or the Company may terminate such employment
relationship by terminating this Agreement in writing delivered to the other
party at any time for any reason or for no reason at all, subject, however, to
the following. The Executive’s right to compensation for periods after the date
the Executive’s employment with the Company terminates shall be determined in
accordance with the provisions of paragraphs (a) through (f) below:

 

(a)          Voluntary Resignation; Termination without Cause.

 

(i)          Voluntary Resignation. The Executive may terminate the Executive’s
employment at any time upon thirty (30) days prior written notice to the
Company. In the event of the Executive’s voluntary termination of employment
other than for Good Reason (as defined below), the Company shall have no
obligation to make payments to the Executive in accordance with the provisions
of Section 4 or 5 above, except as otherwise required by this Agreement or by
applicable law, or to provide the benefits described in Section 6 above for
periods after the date on which the Executive’s employment with the Company
terminates due to the Executive’s voluntary resignation, except for the payment
of the Executive’s Base Salary accrued through the date of such resignation.

 

4

 

 

(ii)           Termination without Cause. 

 

(A)         If the Executive’s employment is terminated by the Company without
Cause (as defined below): (1) the Company shall (x) continue to pay the
Executive the Base Salary (at the rate in effect on the date the Executive’s
employment is terminated) until the end of the Severance Period (as defined
below), (y) with respect to the Annual Bonus, to the extent the Milestones are
achieved or, in the absence of Milestones, the Board has, in its sole
discretion, otherwise determined an amount for the Executive’s bonus for the
current Employment Period, pay the Executive a pro rata portion of the Annual
Bonus for the year of the Employment Period on the date such Annual Bonus would
have been payable to the Executive had the Executive remained employed by the
Company, and (z) pay any other accrued compensation and Benefits; and (2) any of
the Executive’s unvested stock options as set forth on Schedule A attached
hereto shall automatically vest upon the Executive’s termination without Cause.
The Executive shall have no further rights under this Agreement or otherwise to
receive any other compensation or benefits after such termination of employment.

 

(B)         If, following a termination of employment without Cause, the
Executive breaches the provisions of Section 8 , 9 or 10 hereof, the Executive
shall not be eligible, as of the date of such breach, for the payments and
benefits described in Section 7 (a)(ii)(A) above, and any and all obligations
and agreements of the Company with respect to such payments shall thereupon
cease.

 

(b)         Discharge for Cause. Upon written notice to the Executive, the
Company may terminate the Executive’s employment for “Cause” if any of the
following events shall occur:

 

(i) any act or omission that constitutes a material breach by the Executive of
any of the Executive’s obligations under this Agreement, and such material
breach remains uncured (if susceptible to cure) for fifteen days after written
notice from the Company;

 

(ii) the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of the Executive as an
employee of the Company, as determined by a vote of all of the disinterested
members of the Board;

 

(iii) the Executive’s conviction of, or plea of nolo contendere to, (A) any
felony or (B) a crime involving dishonesty or moral turpitude or which could
reflect negatively upon the Company or otherwise impair or impede its
operations;

 

(iv) the Executive’s engaging in any misconduct, negligence, act of dishonesty
(including, without limitation, theft or embezzlement), violence, threat of
violence or any activity that could result in any violation of federal
securities laws, in each case, that is injurious to the Company or any of its
Affiliates;

 

5

 

 

(v)         the Executive’s material breach of a written policy of the Company
or the rules of any governmental or regulatory body applicable to executives of
the Company;

 

(vi)        the Executive’s refusal to follow the directions of the Board,
unless such directions are, in the written opinion of legal counsel, illegal or
in violation of applicable regulations;

 

(vii)       any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of the Company or
any of its Affiliates, as determined by a vote of all of the disinterested
members of the Board; or

 

(viii)      the Executive’s breach of the Executive’s obligations under Section
8 , 9 or 10 hereof.

 

In the event Executive is terminated for Cause, the Company shall have no
obligation to make payments to Executive in accordance with the provisions of
Section 4 or 5 above, or, except as otherwise required by law, to provide the
benefits described in Section 6 above, for periods after the Executive’s
employment with the Company is terminated on account of the Executive’s
discharge for Cause except for the Executive’s then applicable Base Salary
accrued through the date of such termination.

 

(c)          Disability. The Company shall have the right, but shall not be
obligated to terminate the Executive’s employment hereunder in the event the
Executive becomes disabled such that the Executive is unable to discharge the
Executive’s duties to the Company for a period of ninety (90) consecutive days
or one hundred twenty (120) days in any one hundred eighty (180) consecutive day
period (unless longer periods are required under applicable local labor
regulations) (a “Permanent Disability”). In the event of a termination of
employment due to a Permanent Disability, the Company shall be obligated to
continue to make payments to the Executive (or Executive’s legal representative)
in an amount equal to the then applicable Base Salary for the Severance Period
(as defined below), payable in the form of salary continuation for the
applicable Severance Period after the Executive’s employment with the Company is
terminated due to a Permanent Disability. A determination of a Permanent
Disability shall be made by a physician satisfactory to both the Executive and
the Company; provided, however, that if the Executive and the Company do not
agree on a physician, the Executive and the Company shall each select a
physician and those two physicians together shall select a third physician,
whose determination as to a Permanent Disability shall be binding on all
parties.

 

(d)          Death. The Executive’s employment hereunder shall terminate upon
the death of the Executive. The Company shall have no obligation to make
payments to the Executive in accordance with the provisions of Section 4 or 5
above, or, except as otherwise required by law or the terms of any applicable
benefit plan, or to provide the benefits described in Section 6 above for
periods after the date of the Executive’s death except for then applicable Base
Salary earned and accrued through the date of death, payable to the Executive’s
beneficiary, as the Executive shall have indicated in writing to the Company (or
if no such beneficiary has been designated, to the Executive’s estate).

 

6

 

 

(e)          Termination for Good Reason. The Executive may terminate this
Agreement at any time for Good Reason. In the event of termination under this
paragraph (e), the Company shall pay to the Executive severance in an amount
equal to the Executive’s then applicable Base Salary for a period equal to the
lesser of (i) twelve (12) months and (ii) the number of months (including
fractional months) remaining in the Employment Period (the “Severance Period”),
subject to the Executive’s continued compliance with Sections 8 , 9 and 10 of
this Agreement, payable in the form of salary continuation for the applicable
Severance Period following the Executive’s termination, and subject to the
Company’s regular payroll practices and required withholdings. Such severance
shall be reduced by any cash remuneration paid to the Executive because of the
Executive’s employment or self-employment during the Severance Period. The
Executive shall continue to receive all Benefits (either through the Company or
an Affiliate) during the Severance Period. The Executive shall have no further
rights under this Agreement or otherwise to receive any other compensation or
benefits after such resignation. For the purposes of this Agreement, “Good
Reason” shall mean any of the following (without the Executive’s express written
consent) if Executive provides the Company with written notice of the existence
of such condition within sixty (60) days after the initial existence of the
condition and the Company fails to remedy the condition within thirty (30) days
after its receipt of such written notice:

 

(i)        the assignment to the Executive of duties that are significantly
different from, and that result in a substantial diminution of, the duties that
the Executive assumed on the Effective Date;

 

(ii)         removal of the Executive from the position of Chief Executive
Officer;

 

(iii)        the assignment to the Executive of duties that are significantly
different from, and that result in a substantial diminution of, the duties that
the Executive assumed under this Agreement within twelve (12) months after a
Change of Control (as defined below);

 

(iv)        a reduction by the Company in the Executive’s then applicable Base
Salary or other compensation, unless said reduction is proportionate to salary
reductions of other senior executives of the Company;

 

(v)         the taking of any action by the Company that would, directly or
indirectly, materially reduce the Executive’s benefits, unless said reduction is
proportionate to benefits reductions of other senior executives of the Company;

 

(vi)        the Company determines to change the location of its principal
executive office outside a ten (10) mile radius from the current location of the
Company’s principal executive office; or

 

7

 

 

(vii)       a breach by the Company of any material term of this Agreement.

 

For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any one or more of the following: (i) the accumulation, whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Sections 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of 50% or more of the shares of
the outstanding equity securities of the Company, (ii) a merger or consolidation
of the Company in which the Company does not survive as an independent company
or upon the consummation of which the holders of the Company’s outstanding
equity securities prior to such merger or consolidation own less than 50% of the
outstanding equity securities of the Company after such merger or consolidation,
or (iii) a sale of all or substantially all of the assets of the Company;
provided, however, that the following acquisitions shall not constitute a Change
of Control for the purposes of this Agreement: (A) any acquisitions of common
stock or securities convertible into common stock directly from the Company, or
(B) any acquisition of common stock or securities convertible into common stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.

 

(f)          Notwithstanding anything in this Section 7 to the contrary, if at
the time of termination of Executive’s employment with the Company, Executive is
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”), any amount or benefit
that constitutes “nonqualified deferred compensation” within the meaning of Code
Section 409A that becomes payable to Executive on account of such termination of
employment will not be paid until after the earlier of (i) first business day of
the seventh month following the termination of Executive’s employment, or (ii)
the date of Executive’s death (the “409A Suspension Period”). Within fourteen
(14) calendar days after the end of the 409A Suspension Period, Executive shall
be paid a cash lump sum payment equal to any payments that the Company would
have been required to make to Executive under this Section 7 during the 409A
Suspension Period in the absence of this Section 7(f). To the extent that
Executive would be entitled to participate in any benefit programs during the
409A Suspension Period in the absence of this Section 7(f), Executive shall bear
the full cost of such benefits during the 409A Suspension Period, and within
fourteen (14) calendar days after the end of the 409A Suspension Period, the
Company shall reimburse Executive for such costs to the extent that such costs
would have been paid by the Company or to the extent that such benefits
otherwise would have been provided by the Company at no cost to Executive in the
absence of this Section 7(f). After the 409A Suspension Period, Executive shall
receive any remaining payments and benefits due under this agreement in
accordance with the terms of this Section 7 (as if there had not been any 409A
Suspension Period beforehand).

8

 

 

(g)          Notice of Termination.  Any termination of employment by the
Company or the Executive shall be communicated by a written “Notice of
Termination” to the other party hereto given in accordance with Section 16 of
this Agreement. In the event of a termination by the Company for Cause, the
Notice of Termination shall (i) indicate the specific termination provision in
this Agreement relied upon, (ii) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the date of
termination, which date shall be the date of such notice. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Executive or the Company, respectively, hereunder or preclude the
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.

 

(h)          Resignation from Directorships and Officerships.  The termination
of the Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law. Except as
otherwise provided elsewhere in this Agreement, the termination of this
Agreement shall not have any effect on the Executive’s ownership of the
Company’s common stock or other securities, including options to purchase
securities of the Company.

 

8.          Non-Competition; Non-Solicitation.

 

(a)          For the duration of the Employment Period and, unless the Company
terminates the Executive’s employment without Cause or the Executive terminates
her employment for Good Reason, during the Severance Period (the “Non-Compete
Period”), the Executive shall not:

 

(i) directly or indirectly, except as specifically provided in the last sentence
of Section 2(c) hereof, engage or invest in, own, manage, operate, finance,
control or participate in the ownership, management, operation, financing, or
control of, be employed by, associated with, or in any manner connected with,
lend any credit to, or render services or advice to, any business, firm,
corporation, partnership, association, joint venture or other entity that
engages or conducts any business the same as or substantially similar to the
Business (i.e., celebrity-branded/licensed cosmetics and beauty products) or any
other business engaged in by the Company and/or any of its Affiliates during the
Employment Period anywhere within the State of California; provided, however,
that the Executive may (i) continue to own her membership interest in Gold
Grenade, LLC, and (ii) own no more than 5% in the aggregate of the outstanding
shares of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise), other than any such
enterprise with which the Company competes or is currently engaged in a joint
venture, if such securities are of a class listed on any national or regional
securities exchange or have been registered under Section 12(b) or (g) of the
Exchange Act; or

 

9

 

 

(ii) attempt in any manner to solicit or accept from any customer or client of
the Company or any of its Affiliates, with whom the Company or any of its
Affiliates had significant contact during the term of this Agreement, business
of the kind or competitive with the Business with such customer or to persuade
or attempt to persuade any such customer to cease to do business or to reduce
the amount of business which such customer has customarily done with the Company
or any of its Affiliates or if any such customer elects to move its business to
a person other than the Company or any of its Affiliates, provide any services
(of the kind or competitive with the Business) for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person.

 

(b)          During the Employment Period and, unless the Company terminates the
Executive’s employment without Cause or the Executive terminates her employment
for Good Reason, for a period of twelve (12) months following termination (i.e.,
not expiration) of the Executive’s employment with the Company, the Executive
shall not solicit or hire, attempt to recruit, or persuade any employee of, or
independent contractor of, or consultant to, the Company, or its Affiliates, to
leave the employment (or independent contractor relationship) thereof, whether
or not any such employee or independent contractor is party to an employment
agreement.

 

(c)          The Executive recognizes and agrees that because a violation by the
Executive of the Executive’s obligations under this Section 8 will cause
irreparable harm to the Company that would be difficult to quantify and for
which money damages would be inadequate, the Company shall have the right to
seek injunctive relief to prevent or restrain any such violation, without the
necessity of posting a bond. The Non-Compete Period will be extended by the
duration of any violation by the Executive of any of the Executive’s obligations
under this Section 8.

 

(d)          The Executive expressly agrees that the character, duration and
scope of the covenant not to compete are reasonable in light of the
circumstances as they exist at the date upon which this Agreement has been
executed. However, should a determination nonetheless be made by a court of
competent jurisdiction at a later date that the character, duration or
geographical scope of the covenant not to compete is unreasonable in light of
the circumstances as they then exist, then it is the intention of the Executive,
on the one hand, and the Company, on the other, that the covenant not to compete
shall be construed by the court in such a manner as to impose only those
restrictions on the conduct of the Executive which are reasonable in light of
the circumstances as they then exist and necessary to assure the Company of the
intended benefit of the covenant not to compete.

 

9.          Inventions and Patents. The Executive acknowledges that all
inventions, innovations, improvements, know-how, plans, development, methods,
designs, analyses, specifications, software, drawings, reports and all similar
or related information (whether or not patentable or reduced to practice) which
relate to the Business and which are created, designed or conceived, developed
or made by the Executive during the Employment Period (“Work Product”), belong
to the Company. Any copyrightable work falling within the definition of Work
Product shall be deemed a “work made for hire” and ownership of all right title
and interest shall rest in the Company. The Executive hereby irrevocably
assigns, transfers and conveys, to the fullest extent permitted by law, all
right, title and interest in the Work Product, on a worldwide basis, to the
Company to the extent ownership of any such rights does not automatically vest
in the Company under applicable law. The Executive will promptly disclose any
such Work Product to the Company and perform all actions requested by the
Company (whether during or after employment) to establish and confirm ownership
of such Work Product by the Company (including, without limitation, assignments,
consents, powers of attorney and other instruments).

 

10

 

 

10.         Confidentiality.

 

(a)          The Executive understands that the Company and/or its Affiliates,
from time to time, may impart to the Executive confidential information, whether
such information is written, oral, electronic or graphic.

 

(b)          For purposes of this Agreement, “Confidential Information” means
information, which is used in the business of the Company or its Affiliates and
(i) is proprietary to, about or created by the Company or its Affiliates,
(ii) gives the Company or its Affiliates some competitive business advantage or
the opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, or is
known by the Executive to be considered confidential by the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel. Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):

 

(i) internal personnel and financial information of the Company or its
Affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;

 

(ii) marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any oil and gas prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;

 

(iii) names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company or its Affiliates; and

 

(iv) confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).

 

11

 

 

Confidential Information shall not include information that is generally
available to and known by the public at the time of disclosure to the Executive.
The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.

 

(c)          The Executive agrees as follows: (1) only to use the Confidential
Information to provide services to the Company and its Affiliates; (2) only to
communicate the Confidential Information to fellow employees, agents and
representatives on a need-to-know basis; and (3) not to otherwise disclose or
use any Confidential Information, except as may be required by law (including
compulsion in connection with legal proceedings) or otherwise authorized by the
Board. Upon demand by the Company or upon termination of the Executive’s
employment, the Executive will deliver to the Company all manuals, photographs,
recordings and any other instrument or device by which, through which or on
which Confidential Information has been recorded and/or preserved, which are in
the Executive’s possession, custody or control. Notwithstanding the foregoing,
the Executive shall be entitled to retain (i) information showing the
Executive’s compensation or relating to reimbursement of Executive’s expenses,
(ii) information necessary for the Executive’s personal tax preparation, and
(iii) copies of this Agreement, any benefit plans and other agreements relating
to the Executive’s employment by the Company.

 

11.         Governing Law/Jurisdiction; Attorneys’ Fees. This Agreement and any
disputes or controversies arising hereunder shall be construed and enforced in
accordance with and governed by the internal laws of the State of California
without regard to the conflicts of laws principles thereof. The federal and
state courts located in Los Angeles County, California shall have sole and
exclusive jurisdiction for all claims arising out of or related to this
Agreement. In the event of any dispute that arises out of this Agreement or the
performance thereof, the prevailing party shall be entitled to the payment of
its attorneys’ fees, costs, and all other expenses, in addition to any other
relief to which the prevailing party may be entitled.

 

12.         Public Company Obligations; Indemnification.

 

(a)          The Executive acknowledges that the Company is a public company
whose shares of common stock have been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), and whose common stock is or will be
registered under the Exchange Act, and that this Agreement will be subject to
the public filing requirements of the Exchange Act. In addition, both parties
acknowledge that the Executive’s compensation and perquisites (each as
determined by the rules of the SEC or any other regulatory body or exchange
having jurisdiction) (which may include benefits or regular or occasional
aid/assistance, such as recreation, club memberships, meals, education for the
Executive’s family, vehicle, lodging or clothing, occasional bonuses or anything
else the Executive receives, during the Employment Period and any renewals
thereof, in cash or in kind) paid or payable or received or receivable under
this Agreement or otherwise, and the Executive’s transactions and other dealings
with the Company, will be required to be publicly disclosed.

 

12

 

 

(b)          The Executive acknowledges and agrees that the applicable insider
trading rules, transaction reporting rules, limitations on disclosure of
non-public information and other requirements set forth in the Securities Act,
the Exchange Act and rules and regulations promulgated by the SEC may apply to
this Agreement and the Executive’s employment with the Company.

 

15.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and thereof
and supersedes and cancels any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto. This Agreement
shall not be changed, altered, modified or amended, except by a written
agreement signed by both parties hereto.

 

16.         Notices. All notices, requests, demands and other communications
called for or contemplated hereunder shall be in writing and shall be deemed to
have been given when delivered to the party to whom addressed or when sent by
facsimile (if promptly confirmed by registered or certified mail, return receipt
requested, prepaid and addressed) to the parties, their successors in interest,
or their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid:

 

(a)          to the Company at:

 

BOLDFACE Group, Inc.

1309 Pico Blvd., Suite #A

Santa Monica, California 90405

Attention: Chairman of the Board

Facsimile: 310-581-4652

 

with a copy to (which shall not constitute notice):

 

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn: Scott Rapfogel, Esq.

Facsimile: 212-400-6901

 

(b)          to the Executive at

 

Nicole Ostoya

c/o BOLDFACE Group, Inc.

1309 Pico Blvd., Suite #A

Santa Monica, California 90405

Facsimile: 310-581-4652

 

with a copy to (which shall not constitute notice):

 

Eisner, Kahan & Gorry, a professional corporation

9601 Wilshire Boulevard, Suite 700

Beverly Hills, California 90210

Attention: Joseph O’Hara, Esq.

Facsimile: 310-855-3201

 

13

 

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon facsimile confirmation, (iii)
if delivered by mail in the manner described above to the address as provided
for in this Section, be deemed given on the earlier of the third business day
following mailing or upon receipt and (iv) if delivered by overnight courier to
the address as provided in this Section, be deemed given on the earlier of the
first business day following the date sent by such overnight courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice is
to be delivered pursuant to this Section). Either party may, by notice given to
the other party in accordance with this Section, designate another address or
person for receipt of notices hereunder.

 

17.         Severability. If any term or provision of this Agreement, or the
application thereof to any person or under any circumstance, shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such terms to the persons or under circumstances other than those as to which
it is invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.

 

18.         Waiver. The failure of any party to insist in any one instance or
more upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect. Any waiver by any party of any violation of,
breach of or default under any provision of this Agreement by the other party
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement.

 

19.         Successors and Assigns. This Agreement shall be binding upon the
Company and any successors and permitted assigns of the Company. Neither this
Agreement nor any right or obligation hereunder may be assigned by the Executive
or the Company without the prior written consent of the other party.

 

20.         Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Additionally, a facsimile
counterpart (including PDF or similar format) of this Agreement shall have the
same effect as an originally executed counterpart.

 

21.         Headings. Headings in this Agreement are for reference purposes only
and shall not be deemed to have any substantive effect.

 

14

 

 

22.         Opportunity to Seek Advice. The Executive acknowledges and confirms
that the Executive has had the opportunity to seek such legal, financial and
other advice and representation as the Executive has deemed appropriate in
connection with this Agreement, that the Executive is fully aware of its legal
effect, and that the Executive has entered into it freely based on the
Executive’s judgment and not on any representations or promises other than those
contained in this Agreement.

 

23.         Withholding and Payroll Practices. All salary, severance payments,
bonuses or benefits payments made by the Company under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law and shall be paid in the ordinary course pursuant to the
Company’s then existing payroll practices.

 

[Signature Page Follows]

 

15

 

 

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement as of the date first written above.

 



  COMPANY:       Boldface Group, Inc.,   a Nevada corporation       By: /s/ Noah
Levinson   Name:      Noah Levinson   Title:    Chief Executive Officer      
EXECUTIVE:       /s/ Nicole Ostoya   Nicole Ostoya

 

16

 

